Exhibit SEVERANCE AGREEMENT THIS SEVERANCE AGREEMENT (“Agreement”) is effective as of December 5, 2007, and is made by and between United Natural Foods, Inc., a Delaware corporation (the "Company"), and Robert Sigel ("Employee").For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, including without limitation the Employee’s willingness to continue his employment with the Company and the other obligations of the parties hereunder, the parties hereby agree as follows: 1. The following terms shall have the following definitions: (a) the term “Act” shall mean the Securities Exchange Act of 1934, as amended to date. (b) the term “Affiliate” shall mean any corporation which is a subsidiary of the Company within the definition of “subsidiary corporation” under Section 424(f) of the Internal Revenue Code of 1986, as amended. (c) the term "Cause" shall mean (i) conviction of Employee of a felony or crime of moral turpitude under applicable law, (ii) unauthorized acts intended to result in Employee's personal enrichment at the material expense of the Company or its reputation, or (iii) any material violation of Employee's duties or responsibilities to the Company which constitutes willful misconduct or dereliction of duty, or breach of Section 6 of this Agreement. (d) The term “Change in Control” means the happening of any of the following: (i) any “person”, including a “group” (as such terms are used in Sections 13(d) and 14(d) of the Act, but excluding the Company, any of its Affiliates, or any employee benefit plan of the Company or any of its Affiliates) is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Act), directly or indirectly, of securities of the Company representing the greater of 30% or more of the combined voting power of the Company’s then outstanding securities; (ii) the stockholders of the Company shall approve a definitive agreement (1) for the merger or other business combination of the Company with or into another corporation if (A) a majority of the directors of the surviving corporation were not directors of the Company immediately prior to the effective date of such merger or (B) the stockholders of the Company immediately prior to the effective date of such merger own less than 50% of the combined voting power in the then outstanding securities in such surviving corporation or (2) for the sale or other disposition of all or substantially all of the assets of the Company; or 1 (iii) the purchase of 30% or more of the Stock pursuant to any tender or exchange offer made by any “person”, including a “group” (as such terms are used in Sections 13(d) and 14(d) of the Act), other than the Company, any of its Affiliates, or any employee benefit plan of the Company or any of its Affiliates. (e) the term "Disability" shall mean the material inability, in the reasonable opinion of the Board of Directors, of Employee to render his agreed upon full-time services to the Company due to physical and/or mental infirmity for a period of one hundred twenty (120) consecutive days, or an aggregate period of time exceeding one hundred twenty (120) days in any consecutive twelve (12) month period. (f) the term “Effective Date” means the date on which a Change in Control occurs.Anything in this Agreement to the contrary notwithstanding, if a Change in Control occurs and if the Employee’s employment with the Company is terminated prior to the date on which the Change in Control occurs, and if it is reasonably demonstrated by the Employee that such termination of employment (i) was at the request of a third party who has taken steps reasonably calculated to effect a Change in Control or (ii) otherwise arose in connection with or in anticipation of a Change in Control, then for all purposes of this Agreement, the “Effective Date” shall mean the date immediately prior to the date of such termination of employment. (g) the term“Equity Plan” shall mean any option to purchase shares of the Common Stock $.01 par value per share of the Company (“Stock”)granted to Employee pursuant to the Company’s2002 Stock Incentive Plan, as amended from time to time (“Options”), any rights the Employee may have under the Company’s Employee Stock Ownership Plan, as amended from time to time, or any rights the Employee may have under any other current or future Company plan relating to Options or restricted stock, such as the 2004 Equity Incentive Plan. (h) the term “Good Reason” shall mean, without the Employee’s express written consent, the occurrence of any one or more of the following: (i) a material diminution in the Employee’s current duties, responsibilities, or authorities as President of Millbrook Distribution Services Inc., and failure to rescind such diminution within thirty (30) days of receipt of notice from the Employee (provided that this provision shall not be effective if Millbrook Distribution Services Inc. is absorbed as a separate entity into the Company and operated as a division or integrated with other operations, as long as Employee has the same level of duties, responsibilities and authorities with the resultant entity); (ii) any other action or inaction that constitutes a material breach of the terms of this Agreement or any applicable employment agreement, which is not rescinded within thirty (30) days of receipt of notice from Employee; (iii) a relocation more than fifty (50) miles from Employee’s current office in Leicester, Massachusetts; or (iv) the resignation or termination of the current Chief Executive Officer of the Company for any reason (provided that Employee must resign within thirty (30) days of such termination or resignation for this subsection (iv) to be effective). 2 2. In the event (a) the Employee is terminated by the Company for any reason other than Cause, death or Disability or (b) the Employee resigns for Good Reason, in each case, prior to the third anniversary hereof, in addition to the payment of any unpaid base salary and accrued and unpaid vacation as of the date of such termination or resignation, the Company shall: (i) continue Employee's base salary and medical benefits in effect as of the date of such termination or resignation for a period beginning on the date of such termination or resignation and ending on the third anniversary hereof, subject to applicable withholding and deductions (provided that the salary and benefits continuation for aresignation under Section 1(h)(iv) shall be for a period of one (1) year from such resignation, or such lesser period until the third anniversary hereof) and (ii) pay Employee a bonus equal to twenty-five percent (25%) of his base salary in the year of resignation or termination, to be paid in accordance with the terms of other similar Company bonuses to other employees.The foregoing notwithstanding, if the Employee is a “specified employee” of the Company (within the meaning of Section 409A of the
